DETAILED ACTION
Receipt of Arguments/Remarks filed on February 10 2022 are acknowledged. Claims 2-3, 5, 7, 9, 21-22, 27 and 29 were/stand cancelled. Claims 1 and 28 were amended. Claims 1, 4, 6, 8, 10-20, 23-26, 28 and 30-31 are pending. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 3 2018. Claims 1, 4, 6, 8, 16-20, 23-26, 28 and 30-31 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Modified Rejection Based on Amendments in the reply filed on February 10 2022

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, 16-20, 23-26, 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bruchmann et al. (US Patent No. 6376637, cited in the office action mailed on December 1 2020) in view of Schacht (Journal of Physics: Conference Series, 2004), Vroman et al. (Materials, 2009, cited in the office action mailed on December 1 2020), Kannan et al. (WO 2009046446 A2, cited in the office action mailed on December 1 2020) and Kubota (WO 2006105215 A3, cited in the office action mailed on December 1 2020).
Applicant Claims
	The instant application claims an implantable medical hydrogel for reducing incidence of post-operative adhesive formation comprising: a polymeric backbone and water, wherein the polymeric backbone comprises a copolymerization product of at least one hydrophobic block, at least one hydrophilic block, and a diisocyanate, and wherein the polymeric backbone is crosslinked; at least one hydrophilic side chain bound to the polymeric backbone and further covalently bonded to a first spin trap molecule; and wherein the polymeric backbone is terminated with at least one second spin trap molecule, the first spin trap molecule and the at least one second spin trap molecule selected from the group of nitrone compounds and nitroso compounds; and wherein the hydrogel further comprises a plurality of spin trap molecules unbound to the polymeric backbone in a free form state.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bruchmann et al. is directed to dendritic and highly branched polyurethanes.  Claimed is a process for preparing dendritic or highly branched polyurethanes comprising reacting diisocyanates with compounds containing at least two groups which are reactive toward isocyanates (claim 1). Different types of diisocyanates are claimed (claim 3).  Groups reactive towards isocyanates include primary and secondary hydroxyl groups, hydroxyl and mercapto groups and hydroxyl and amino groups (claim 4).  Hydroxyl functional polyurethanes are exemplified (examples 2-4) or NCO functional polyurethanes (example 5).   Alkylene oxide polymers are taught (column 5, lines 1-3).  The polyurethanes are taught as carriers for active compounds (column 5, line 17).  Claimed is reacting two moles of a diisocyantate with one more of a trifunctional compound containing groups which are reactive toward isocyanate groups (claim 7).  The polyurethanes are used as crosslinkers for polyurethane systems (column 5, lines 11-13).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Bruchmann et al. teaches formation of polyurethanes from alcohol containing material and diisocyanates and alkylene oxides, Bruchmann et al. does not expressly teach polyesters or polysaccharides.  However, these deficiencies are cured by Vroman et al.
	Vroman et al. is directed to biodegradable polymers.  It is taught that polyurethanes are prepared form three constituents: a diisocyanate, a chain extender and a polyol.  They react to form a segmented polymer with alternating hard and soft segments.  Soft segments are derived from polyols such as polyester or polyether polyols.  Hard segments are formed from the diisocyanate and the chain extender.  The biodegradation of polyurethanes depends on the chemical nature of the segments.  The degradation can be tailored through an appropriate choice of soft segments.  If the polyol is a polyester, then polyurethanes are readily biodegradable.  Biodegradable polyesters include polycaprolactone (PCL), polylactic acid (PLA) and poly glycolic acid (PGA). Chitin is taught as a chain extender.  It is taught that when the content of chitin is increased, the mechanical properties of the prepolymers (polymers of polycaprolactone and the diisocyanate) were improved.  Chitin increases biodegradability, which offers application in medicine (pages 313-314).
	While Bruchmann et al. teaches the polyurethanes as a carrier for drug delivery, Bruchmann et al. does not teach covalent attachment of a spin trap molecule.  However, this deficiency is cured by Kannan et al. and Kubota.
	Kannan et al. is directed to dendrimers for sustained release of compounds.  Taught is a composition comprising a nanoscale drug-nanoparticle formulation comprising at least one biologically active compound.  Active compounds include vitamin C and antioxidants (page 3, lines 12-28).  The nanoparticle may be a soft nanoparticle such as a dendrimer branched.  Linkers to connect active to the polymer includes PEG (polyethylene glycol) (page 4, lines 1-14).  In some embodiments the dendrimer drug nanoconjugate can be delivered alone or incorporated into an implantable hydrogel (page 4, lines, 19-23 and claim 13).  The pharmaceutical agent of interest can be attached to the dendrimer through a permanent or cleavable bond or physically encased inside the core of the dendrimer micelle.    The dendrimer backbone can also have functional sites for incorporating targeting moieties to facilitate delivery to the desired biological site.  The functional sites can also allow for modifying the dendrimer backbone, for example to increase the hydrophilicity and solubility in aqueous media or to increase solubility in lipid regions.  Advantages of dendrimers include maintenance of drug levels at therapeutically desirable ranges, reducing or minimizing unwanted side effects, etc. (page 17, lines 25-35).  The dendrimer drug conjugates are used preferably for treating ocular disease (page 22, lines 14-15).  
	Kubota is directed to the use of a spin trap for enhancing retinal cell survival and treating retinal degenerative diseases.  Taught is the use of a spin-trap antioxidant for enhancing survival of retinal neuronal cells (page 1, lines 7-14).  Spin trap antioxidant include alpha-(4-pyridyl-1-oxide)-N-tert-butyl nitrone (page 4, lines 28-30 and page 4, line 1).  Sustained or slow release is taught.  Sustained release formulations may contain an agent dispersed in a carrier matrix and/or contained within a reservoir.  The amount of active compound contained within a sustained release formulation depends upon the site of implantation, the rate and expected duration of release and the nature of the condition to be treated or prevented (pages 60-61, lines 21-29 and 1-2).  
	While Bruchmann et al. teaches a polymer comprising the same components (i.e. a copolymerization product of at least one hydrophobic block, at least one hydrophilic block and a diisocyantate) and teaches the polyurethane are used as crosslinkers, Bruchmann et al. does not teach crosslinking of the polymeric backbone.  However, this deficiency is cured by Schacht.
	Schacht is directed to polymer chemistry and hydrogel systems.  Hydrogels are a class of polymer materials that can absorb large amounts of water without dissolving.  The latter is due to physical or chemical crosslinkage of the hydrophilic polymer chains.  Hydrogels can be prepared starting from monomers, prepolymers or existing hydrophilic polymers (page 22, introduction).  Copolymerization of hydrophilic monomers and polyfunctional comonomers, acting as crosslinkers, leads to the formation of hydrophilic network structures.  Hydrogels are known to be used for the production of soft contact lenses (page 22, section 1.1).  Hydrogels have been prepared by crosslinkage of low molecular weight hydrophilic polymers or oligomers. One example is the reaction of poly(ethylene glycol) with a diisocyantate in the presence of a triol as crosslinker.  This reaction leads to the formation of crosslinked hydrophilic polyurethanes (page 22, section 1.2 and figure 1).  Chemical crosslinkage of hydrophilic polymers results in the formation of a hydrogel (page 23, section 1.3).    
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruchmann et al., Schacht, Vroman et al., Kannan et al. and Kubota and utilize dendritic polyurethanes covalently attached to spin trap antioxidants in order to provide for their slow release.  One skilled in the art would have  been motivated to utilize these polyurethanes as Bruchmann et al. teaches they can be a carrier for drugs and Kannan et al. teaches dendrimers have the advantage of maintenance of drug levels at therapeutically desirable ranges and reducing or minimizing unwanted site effects with covalently attached drugs.  One skilled in the art would have been motivated to utilize multifunctional alcohols in order to crosslink the dendritic polyurethanes to form a hydrogel as this is a suitable method of delivery for ocular treatment as taught by Kannan et al.  Since Bruchmann et al. teaches multifunctional compounds reactive with the isocyanate and Schacht teaches the formation of crosslinked polyurethanes with a polyol, diisocyantate and a triol, there is a reasonable expectation of success.   Since Kannan et al. teaches dendrimer-drug conjugates in hydrogels, one skilled in the art would have a reasonable expectation of success.  It is noted that based upon the dendrimer structure, attachment of the drug would result in attachment of the spin trap antioxidant on terminal ends as well as the side chains.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruchmann et al., Schacht, Vroman et al., Kannan et al. and Kubota and physically entrap the spin trap antioxidant in the hydrogel.  One skilled in the art would have been motivated to entrap to the skin trap antioxidant in order to further manipulate the release of the antioxidant.  Both Kannan et al. and Kubota recognize that actives can be provided for sustained or controlled release.  There are different ways in which the release of the active can be modulated as taught by Kannan et al. and Kubota and these include both chemical bonds which are cleaved as well as physical entrapment.  Since either way would be expected to effect release differently, one skilled in the art would have been motivated to utilize both methods of incorporation of active in order to manipulate the sustained release properties of the hydrogel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bruchmann et al., Schacht,  Vroman et al., Kannan et al. and Kubota and manipulate the monomers forming the polyurethane.  One skilled in the art would manipulate the monomers from those routinely utilized to form polyurethanes as taught by Vroman et al.  Vroman et al. recognizes that the biodegradation of polyurethanes depends on the chemical nature of the segments and that the degradation can be tailored through an appropriate choice of soft segments.   Thus depending on the desired release rate, one skilled in the art would manipulate the segments of the polymer in order to achieve the desired release rate. Vroman et al. also recognizes that chitin increases biodegradability.  Thus, one skilled in the art would have been motivated to choose known hydroxyl containing monomers such as PEG, glycolide, caprolactone and chitin as these are known monomers which can be utilized to form polyurethanes. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  One skilled in the art would manipulate the type and content of the monomers in order to manipulate the biodegradability as suggested by Vroman et al.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration of the hydrophilic blocks of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05.
Regarding the recitation “for reducing incidence of post-operative adhesions formation”, this is an intended use.  A recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 and MPEP 2145.  It does not appear that this recitation structurally distinguishes the instantly claimed hydrogel from the hydrogel recited in the prior art.  

Response to Arguments
Applicants’ arguments filed February 10 2022 have been fully considered but they are not persuasive. 
Applicants argue the cited prior art does not teach the claims as amended, specifically the limitations of “for reducing incidence of post-operative adhesion formation” and that the spin trap molecules are both covalently and unbound in the hydrogel.  
Regarding Applicants arguments, regarding the recitation “for reducing incidence of post-operative adhesions formation”, this is an intended use.  As indicated above, a recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 and MPEP 2145.  It does not appear that this recitation structurally distinguishes the instantly claimed hydrogel from the hydrogel recited in the prior art.   Regarding the unbound spin trap molecules also being present, the examiner cannot agree that such is not suggested by the cited prior art.  Both Kannan et al. and Kubota recognize that actives can be provided for sustained or controlled release.  There are different ways in which the release of the active can be modulated as taught by Kannan et al. and Kubota and these include both chemical bonds which are cleaved as well as physical entrapment.  Since either way would be expected to effect release differently, one skilled in the art would have been motivated to utilize both methods of incorporation of active in order to manipulate the sustained release properties of the hydrogel as suggested by the cited prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616